Case 1:20-cv-00158-WJM-SKC Document 31 Filed 05/27/20 USDC Colorado Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                 Judge William J. Martínez

  Civil Action No. 20-cv-0158-WJM-SKC

  YOURAS ZIANKOVICH,

         Plaintiff,

  v.

  MEMBERS OF THE COLORADO SUPREME COURT, each of them individually and in
  their official capacity, and
  WILLIAM R. LUCERO, in his individual and official capacity,

         Defendants.


                      ORDER DENYING MOTION FOR RECONSIDERATION


         This matter is before the Court on the “Second Application For Temporary

  Restraining Order and Motion for [sic] Reconsider the Previous Order” (the “Motion”),

  filed by Plaintiff Youras Ziankovich. (ECF No. 12.) For the following reasons, the

  Motion is denied.

                                     I. BACKGROUND

         Ziankovich is an attorney licensed by the State of New York who “maintained an

  office in Colorado for federal law practice” from August 2014 to September 2018. (Id.

  at 5.) On May 26, 2017, Ziankovich faced a disciplinary action in Colorado. (Id. at 5.)

         On January 19, 2020, Ziankovich initiated this action against the members of the

  Colorado Supreme Court in their individual and official capacities, and against

  Colorado’s Presiding Disciplinary Judge, William Lucero, in his individual and official

  capacity (together, “Defendants”). (ECF No. 1.) Ziankovich contends that the Colorado
Case 1:20-cv-00158-WJM-SKC Document 31 Filed 05/27/20 USDC Colorado Page 2 of 5




  Supreme Court lacks jurisdiction to discipline him because its rules governing attorney

  practice exceed its authority under the Colorado Constitution and Colorado statutes to

  promulgate rules for the courts of record in Colorado and are void for vagueness. (Id.

  at 4.) He also argues that various orders issued by the Defendants are arbitrary,

  capricious, constitute abuses of discretion, and violate the First, Fifth and Fourteenth

  Amendments, federal and state law. (Id.)

         On February 10, 2020, Ziankovich filed an motion for a temporary restraining

  order (“TRO”) enjoining Defendants from prosecuting and sanctioning Plaintiff under

  certain Colorado Rules of Civil Procedure (“C.R.C.P.”) or Colorado Rule of Professional

  Conduct (“Colo. RPC”) 8.5(a). (ECF No. 8.) On February 13, 2020, the Court denied

  Plaintiff’s Motion for a TRO. (“Prior Order”; ECF No. 11.) After carefully analyzing

  Ziankovich’s arguments, the Court determined the following:

                  Given the plain language of the statute and persuasive
                  authority of the Ziankovich decision of Judge Wang, the
                  Court finds that Ziankovich has not shown a likelihood of
                  success, let alone a substantial likelihood of success, on the
                  merits of his claim that the C.R.C.P. and Colo. RPC exceed
                  the scope of the Colorado Supreme Court’s authority.

  (Id. at 4–5).

         The very next day, on February 14, 2020, Ziankovich filed a new motion titled

  “Plaintiff’s Second Application for Temporary Restraining Order and Motion for [sic]

  Reconsider The Previous Order.” (ECF No. 12.) In this Motion, Ziankovich again asks

  the Court to enjoin Defendants from prosecuting and sanctioning Plaintiff under the

  C.R.C.P. and Colo. RPC, and to reconsider its Prior Order denying the TRO “due to

  clear error.” (Id. at 1.)


                                                2
Case 1:20-cv-00158-WJM-SKC Document 31 Filed 05/27/20 USDC Colorado Page 3 of 5




                                      II. DISCUSSION

        Although Ziankovich labels his motion as “Plaintiff’s Second Application for

  Temporary Restraining Order and Motion for [sic] Reconsider the Previous Order,” it is,

  in essence, only a motion for reconsideration. The Court, therefore, will analyze the

  motion pursuant to the law applicable to such motions.

        Where, as here, final judgment has not been entered, a trial court retains the

  power under Federal Rule of Civil Procedure 54(b) to reconsider and modify its

  interlocutory orders. Riggs v. Scrivner, Inc., 927 F.2d 1146, 1148 (10th Cir. 1991). In

  this circuit, grounds warranting a motion to reconsider include (1) an intervening change

  in the controlling law, (2) new evidence previously unavailable, and (3) the need to

  correct clear error or prevent manifest injustice. Servants of the Paraclete v. Does, 204

  F.3d 1005, 1012 (10th Cir. 2000).

        However, a motion to reconsider is “not available to allow a party merely to

  reargue an issue previously addressed by the court when the reargument merely

  advances new arguments or supporting facts which were available for presentation at

  the time of the original argument.” Cashner v. Freedom Stores, Inc., 98 F.3d 572, 577

  (10th Cir. 1996); see National Business Brokers, Ltd. v. Jim Williamson Productions,

  Inc., 115 F. Supp. 2d 1250, 1256 (D. Colo. 2000) (“A m otion to reconsider should be

  denied unless it clearly demonstrates manifest error of law or fact or presents newly

  discovered evidence.”(internal quotation marks omitted)). Absent extraordinary

  circumstances, arguments that could have been raised in the original briefing may not

  be made in a motion for reconsideration. See Does, 204 F.3d at 1012. Because the



                                              3
Case 1:20-cv-00158-WJM-SKC Document 31 Filed 05/27/20 USDC Colorado Page 4 of 5




  conditions that justify granting a motion to reconsider are rarely present, such motions

  are disfavored and should be equally rare. See Bank of Waunakee v. Rochester

  Cheese Sales, Inc., 906 F.2d 1185, 1191 (7th Cir. 1990).

          In this Motion, Ziankovich does not claim there has been any intervening change

  in the controlling law, nor does he come forward with any new evidence previously

  unavailable to him at the time he filed his first application for a TRO. Instead, all of the

  arguments and contentions set forth in the Motion were available to Ziankovich

  previously and were fully considered and addressed by the Court in its Prior Order.

  Moreover, Ziankovich has failed to show that the Court fundamentally misunderstood

  any of his arguments, or that the Prior Order was so clearly erroneous that he would

  suffer a manifest injustice without the reconsidered relief requested in the Motion.

  Because Ziankovich has not shown that there was an intervening change in the law,

  newly discovered evidence, or the need to correct clear error or manifest injustice,

  Plaintiff’s Motion must be denied.

          The Court notes that this is Ziankovich’s sixth attempt to obtain a TRO or

  preliminary injunction in connection with his state attorney discipline proceeding.1

  These motions—which continue to advance arguments that have already been

  rejected—serve only to congest the Court docket and waste resources. Under 28

  U.S.C. § 1927, “[a]ny attorney . . . who so multiplies the proceedings in any case

  unreasonably and vexatiously may be required by the court to satisfy personally the



          1
            In addition to his first application for a TRO filed in this action, Ziankovich filed four
  applications for a TRO in Ziankovich v. Large, No. 17-cv-02039-CMA-NYW (D. Colo.) (ECF
  Nos. 5-1, 14, 39, 48).

                                                     4
Case 1:20-cv-00158-WJM-SKC Document 31 Filed 05/27/20 USDC Colorado Page 5 of 5




  excess costs, expenses, and attorneys’ fees reasonably incurred because of such

  conduct.” See Hamilton v. Boise Cascade Exp., 519 F.3d 1197, 1203 (10th Cir. 2008)

  (“Where, ‘pure heart’ notwithstanding, an attorney’s momentarily ‘empty head’ results in

  an objectively vexatious and unreasonable multiplication of proceedings at expense to

  his opponent, the court may hold the attorney personally responsible.”).

         Similarly, Rule 11(b) of the Federal Rules of Civil Procedure requires a party who

  signs a pleading filed with the court to certify that, to the best of that person’s

  knowledge, the legal contentions made therein “are warranted by existing law or by a

  nonfrivolous argument for the extension, modification, or reversal of existing law or the

  establishment of new law,” and that the filing “is not being presented for any improper

  purpose.” If the Court determines that Rule 11(b) has been violated, the Court may

  impose an appropriate sanction upon the responsible party . See Fed. R. Civ. P. 11(c).

         Plaintiff is hereby on notice that if he files further motions which lack legal

  or factual justification, he may be subject to personal monetary sanctions.

         For the reasons set forth above, Plaintiff Ziankovich’s Second Application for

  Temporary Restraining Order and Motion For Reconsider The Previous Order is

  DENIED.


         Dated this 27th day of May, 2020.

                                                     BY THE COURT:




                                                     William J. Martínez
                                                     United States District Judge


                                                5
